PER CURIAM:
Rodney Kashawn Wilson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to Sentencing Guidelines Amendment 782. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wilson, No. 2:09-cr-00164-RAJ-FBS-l (E.D.Va. filed Aug. 28 & entered Aug. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.